           Case 1:20-cv-06072-LGS Document 17 Filed 11/10/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 AURORA CONTRACTORS, INC.,                                    :
                                                 Petitioner,:
                                                              :     20 Civ. 6072 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 CONSTRUCTION AND GENERAL                                     :
 BUILDING LABORERS LOCAL 79,                                  :
                                               Respondent.:
 ------------------------------------------------------------ X


LORNA G. SCHOFIELD, District Judge:

         Petitioner Aurora Contractors, Inc. brings this action to stay arbitration after Respondent

Construction and General Building Laborers Local 79 submitted a notice of intent to arbitrate a

dispute concerning Petitioner’s hiring of subcontractors. For the reasons set forth below, the

Petition to stay arbitration is denied.

    I.       BACKGROUND

         The following facts are taken from the Petition, the parties’ affidavits, declaration and

accompanying exhibits. 1

         The Mason Tenders District Council of Greater New York and Long Island (the

“MTDC”) is a labor organization that enters into collective bargaining agreements with

employers on behalf of its constituent unions including Respondent. Aurora Contractors, Inc. is

a contractor that, through its Vice-President, Joseph Koslow, executed a 2002-2005 Master

Independent Collective Bargaining Agreement (the “Agreement”) with the MTDC.




1The Court “considers all relevant, admissible evidence submitted by the parties” and “draws all
reasonable inferences in favor of the non-moving party.” Cf. Starke v. SquareTrade, Inc., 913
F.3d 279, 281 n.1 (2d Cir. 2019) (on appeal from a denial of a motion to compel arbitration).
          Case 1:20-cv-06072-LGS Document 17 Filed 11/10/20 Page 2 of 6




        Article X of the Agreement specifies that Respondent may submit disputes “arising

between the parties involving questions of interpretation or application of any clause of this

Agreement . . . as a grievance” under a specified procedure. If Petitioner and Respondent cannot

resolve the grievance, Respondent may submit the matter to arbitration. The Agreement also

contains the following evergreen provision in Article XII:

        This Agreement shall become effective and binding upon the parties hereto on the
        1st day of July, 2002, and remain in full effect through June 30, 2005, and shall
        renew from year to year thereafter unless either party hereto shall give written
        notice to the other of its desire to modify, amend, or terminate this Agreement.
        Such notice must be given in writing delivered by certified mail, postage prepaid,
        at least sixty days, but not more than ninety days, before the expiration date of
        this Agreement.

        In January 2015, Petitioner (through counsel) orally notified Respondent that Petitioner

would not renew the Agreement that was set to expire on June 30, 2015. On April 30, 2015,

sixty days before the expiration date, Petitioner mailed a letter to Respondent writing “on behalf

of ABZ Contracting Inc.” for the purpose of terminating a “fully executed agreement” between

“ABZ Contracting Inc. and Laborers Local No. 66.” On May 12, 2015, Petitioner sent a second

letter to Respondent titled “CORRECTION LETTER.” This second letter purported to “revise

the letter sent . . . on April 30, 2015” and “inform [Respondent] that Aurora Contractors, Inc.

will not be renewing its Collective Bargaining Agreement effective July 1, 2015.” Respondent

did not respond to either letter.

        In or around March 2020, a dispute developed on a jobsite in Brooklyn, New York,

where Respondent’s business agents learned that Petitioner had subcontracted demolition work

to Alba Demolition. In violation of the subcontracting clause of the Agreement, Alba

Demolition did not have an agreement with the MTDC. On July 1, 2020, Respondent forwarded

Petitioner a grievance alleging its violation of the subcontracting provision of the Agreement,



                                                 2
            Case 1:20-cv-06072-LGS Document 17 Filed 11/10/20 Page 3 of 6




and on July 14, 2020, the MTDC legal department sent Petitioner a notice of intent to arbitrate

the dispute identified in the grievance.

          On August 4, 2020, Petitioner filed the instant Petition to stay the arbitration. The Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331, to resolve questions

of federal law under the Federal Arbitration Act. See also 29 U.S.C. § 185(a) (“Suits for

violation of contracts between an employer and a labor organization . . . may be brought in any

district court of the United States having jurisdiction of the parties, without respect to the amount

in controversy or without regard to the citizenship of the parties.”).

    II.      STANDARD

          The Federal Arbitration Act (“FAA”) provides that written agreements to arbitrate are

“valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” Starke v. SquareTrade, Inc., 913 F.3d 279, 288 (2d Cir. 2019)

(internal quotations omitted) (citing 9 U.S.C. § 2). The Supreme Court has repeatedly instructed

that the FAA “embod[ies] [a] national policy favoring arbitration.” AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 346 (2011) (second alteration in original) (quoting Buckeye Check

Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006)). “[T]his policy is founded on a desire to

preserve the parties' ability to agree to arbitrate, rather than litigate, disputes.” Schnabel v.

Trilegiant Corp., 697 F.3d 110, 118 (2d Cir. 2012).

          The question of whether the parties have agreed to arbitrate is “an issue for judicial

determination unless the parties clearly and unmistakably provide otherwise.” Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016). Under the FAA, “any doubts concerning

the scope of arbitrable issues should be resolved in favor of arbitration, whether the problem at

hand is the construction of the contract language itself or an allegation of waiver, delay, or a like



                                                    3
            Case 1:20-cv-06072-LGS Document 17 Filed 11/10/20 Page 4 of 6




defense to arbitrability.” Citigroup, Inc. v. Abu Dhabi Inv. Auth., 776 F.3d 126, 130 (2d Cir.

2015) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25

(1983)). The courts, however, must still decide whether the parties to a contract have agreed to

arbitrate the dispute. Starke, 913 F.3d at 288. This question is governed by state-law principles,

and here, New York contract law applies.

   III.      DISCUSSION

          The arbitrability of the Agreement should be determined by an arbitrator because the

parties agreed to submit any disputes, including the question of whether the Agreement was

terminated, to arbitration.

          A court is presumed to decide the question of arbitrability unless there is “clear and

unmistakable evidence from the arbitration agreement, as construed by relevant state law, that

the parties intended that the question of arbitrability shall be decided by [an] arbitrator.” Wells

Fargo Advisors, LLC v. Sappington, 884 F.3d 392, 395 (2d Cir. 2018) (internal quotations

omitted) (alteration in original). Under Federal and New York contract law, the following

principles are relevant to whether “an arbitration agreement clearly and unmistakably

demonstrates that arbitrators rather than the courts are to resolve questions of arbitrability” -- (1)

the intent of the parties govern; (2) a contract should be construed to give full meaning and effect

to all of its provisions and (3) words and phrases should be given their plain meaning. Shaw

Grp. Inc. v. Triplefine Int’l. Corp., 322 F.3d 115, 121 (2d Cir. 2003) (citing PaineWebber Inc. v.

Bybyk, 81 F.3d 1193, 1199 (2d Cir. 1996)); accord Blash v. BCS Placements, LLC, No. 19 Civ.

6321, 2020 WL 2832777, at *4 (S.D.N.Y. May 31, 2020). When an agreement “contains a

sweeping arbitration clause covering all disputes involving the meaning of terms and provisions

of the agreement” and when the agreement “does not expressly exclude disputes over the



                                                   4
          Case 1:20-cv-06072-LGS Document 17 Filed 11/10/20 Page 5 of 6




termination provision or ‘evergreen’ clause, disputes over these matters should be submitted to

arbitration.” Abram Landau Real Estate v. Bevona, 123 F.3d 69, 73 (2d Cir. 1997); accord

Watson v. USA Today Sports Media Grp., LLC, No. 17 Civ. 7098, 2018 WL 2316634, at *5

(S.D.N.Y. May 8, 2018).

       The Agreement evinces the parties’ clear and unmistakable intent to arbitrate all disputes

that arise from the Agreement, including disputes concerning termination of the Agreement. By

its terms, Article X of the Agreement permits the Union to submit to arbitration unresolved

“disputes arising between the parties involving questions of interpretation or application of any

clause of this Agreement.” “[A]ny clause of this Agreement” includes Article XII, the evergreen

provision which specifies how the Agreement may be terminated.

       Petitioner argues that the arbitration provision is inoperative because the Agreement

expired and there is no colorable claim to suggest otherwise. See Ottley v. Sheepshead Nursing

Home, 688 F.2d 883, 886 (2d Cir. 1982) (holding that, in order for a court to order arbitration,

“there must at least be a colorable claim under the contract that the contract has not terminated”).

Petitioner asserts that it discussed termination with Respondent in person and through a series of

letters. Petitioner also notes that Respondent has not applied or enforced any term of the

Agreement over the last five years since the purported termination.

       Contrary to Petitioner’s argument, Respondent has a colorable claim that, because the

Agreement was never terminated, the arbitration provision is still operative. Petitioner cites a

case that explains that where an agreement has “very clear abrogation procedures” and a party

does not properly follow those procedures, there is “at least a colorable claim that the contract

[has] not terminated.” Local Union No. 1 of the United Ass’n of Journeymen v. P.A.C. Heating,

Inc., No. 16 Civ. 547, 2017 WL 1133346, at *4 (E.D.N.Y. Mar. 24, 2017). Article XII of the



                                                 5
           Case 1:20-cv-06072-LGS Document 17 Filed 11/10/20 Page 6 of 6




Agreement provides detailed termination procedures to prevent renewal, specifically that notice

of termination must be sent by certified mail between sixty and ninety days prior to the

expiration date of the Agreement. Petitioner did not send notice by certified mail. Further,

Petitioner’s first letter, sent on April 30, 2015, purported to terminate an agreement between

ABZ Contracting, Inc. and General Building Laborers Local 66, an entity not involved in this

matter. Petitioner’s “correction letter” sent on May 12, 2015, was outside of the notice period

specified by Article XII of the Agreement. Because Petitioner did not follow the specific

requirements to terminate the Agreement, there is at least a colorable claim that the Agreement

has not been terminated. Petitioner’s further arguments, which assume the absence of a valid

Agreement, do not apply.

   IV.      CONCLUSION

         For the foregoing reasons, the Petition to stay arbitration is denied.

         The Clerk of Court is respectfully directed to close the case.



SO ORDERED.

Dated: November 10, 2020
       New York, New York




                                                   6
